Case 1:19-cv-03123-AT Document 42-20 Filed 12/05/19 Page 1 of 4




        EXHIBIT T
         Case 1:19-cv-03123-AT Document 42-20 Filed 12/05/19 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PHARO GAIA FUND LTD. and PHARO
 MACRO FUND LTD.,

                                   Plaintiffs,
                        v.
                                                      Civil Action No. 19-cv-3123 (AT)
 THE BOLIVARIAN REPUBLIC OF
 VENEZUELA,
                                   Defendant.


                             DEFENDANT’S INITIAL DISCLOSURES

       PLEASE TAKE NOTICE, that, pursuant to Federal Rule of Civil Procedure 26(a)(1),

Defendant Bolivarian Republic of Venezuela hereby serves these Initial Disclosures

(“Disclosures”). Due to the general nature of the Complaint, and the lack of information thus far

provided in discovery, the Republic is unaware at this time of potential defenses, setoffs,

recoupments or counterclaims going to the merits and specific to Plaintiffs, such as lack of

standing, lack of capacity, fraud, corruption, or malfeasance by Plaintiffs or persons whose conduct

should be imputed or attributed to Plaintiffs. The Republic reserves the right to supplement or

amend these Disclosures as required or permitted by the Federal Rules of Civil Procedure and to

conform to the evidence.

        1.     Individuals. The Republic is not aware at this time of individuals likely to have

discoverable information that it would use to support its claims or defenses on the merits.

Discovery may lead the Republic to individuals with such information, such as persons

associated with Plaintiffs or persons whose conduct should be imputed or attributed to Plaintiffs,

with respect to merits defenses, setoffs, recoupments, or counterclaims arising out of matters
         Case 1:19-cv-03123-AT Document 42-20 Filed 12/05/19 Page 3 of 4



such as fraud, corruption or malfeasance, or other witnesses with information concerning such

matters. If so, the Republic reserves the right to supplement or amend these Disclosures as

required or permitted by the Federal Rules of Civil Procedure and to conform to the evidence.

Further, it is the Republic’s view that non-merits matters such as the Republic’s anticipated

motion for a temporary stay are not within the scope of Rule 26(a)(1).

        2.     Documents. The Republic has in its possession, custody, or control, the

following categories of documents, electronically stored information, and tangible things that the

Republic may use to support its claims or defenses on the merits:

               Documents reflecting the issuance of securities, such as Notes and
               Fiscal Agency Agreements. Such documents may be obtained upon
               request directed to the undersigned counsel.

At this time, the Republic does not have in its possession custody or control other documents that

it may use to support its claims or defenses on the merits, such as documents reflecting payment

of securities. Further, discovery may lead the Republic to come into possession, custody or

control of additional documents, electronically stored information, and tangible things that the

Republic may use to support merits defenses, setoffs, recoupments, or counterclaims arising out

of matters such as fraud, corruption or malfeasance. If so, the Republic reserves the right to

supplement or amend these Disclosures as required or permitted by the Federal Rules of Civil

Procedure and to conform to the evidence. Further, it is the Republic’s view that non-merits

matters such as the Republic’s anticipated motion for a temporary stay are not within the scope

of Rule 26(a)(1).

        3.     Damages. At this time, the Republic is not seeking damages by way of setoff,

recoupment or counterclaim. If the Republic becomes aware of potentially meritorious setoffs,




                                                 2
         Case 1:19-cv-03123-AT Document 42-20 Filed 12/05/19 Page 4 of 4



recoupments, or counterclaims, it reserves the right to supplement or amend these Disclosures as

required or permitted by the Federal Rules of Civil Procedure and to conform to the evidence.

        4.     Insurance. The Republic is not aware of any insurance agreement under which

an insurance business may be liable to satisfy all or part of a possible judgment in this action or

to indemnify or reimburse for payments made to satisfy the judgment.

        5.     Supplementation. The Republic’s initial disclosures are made without prejudice

to its right to supplement, revise, correct, clarify or otherwise amend these disclosures, or

conform them to the evidence, in order to use additional evidence with respect to the merits, as

warranted by the development of the facts.

Dated: August 7, 2019
       New York, New York

                                          By:
                                                  Kent A. Yalowitz
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  250 West 55th Street
                                                  New York, New York 10019

                                                  Stephen K. Wirth
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  601 Massachusetts Ave. NW
                                                  Washington, DC 20001

                                                  Counsel for Defendant Bolivarian Republic of
                                                  Venezuela




                                                  3
